Alexander, J. (concurring).
It appears that on March 11, 1981, defendant was arrested in Pennsylvania (Penn) Station and charged with attempting to break into a locker. He was convicted of this charge on May 27 and was sentenced to time served. The court directed at that time that he stay out of Grand Central and Penn Stations. This information was known to Amtrak Police Officer Rodgers who had been present in the Amtrak police station on March 11, when the defendant was arrested by a fellow officer. Thereafter and on June 16, 1981, at about 1:00 a.m., Amtrak Police Officer Rodgers saw the defendant in Penn Station near a bank of lockers. Defendant’s left hand was on the bank of lockers and his right hand was at locker Y861, apparently attempting to open that locker. When defendant saw Rodgers, he moved his hand towards his waistband and turned to walk away. Rodgers approached the defendant and told him to halt, and proceeded to frisk him, taking defendant’s hand from his waistband, forcing it open and finding therein a key to locker Y861. As Rodgers had approached the defendant, he saw a green canvas bag on the floor next to the defendant’s feet. The bag was open and within could be seen a crowbar, screwdrivers and a flashlight. Rodgers administered the Miranda warnings to the defendant and placed defendant under arrest for criminal trespass and possession of burglar’s tools. Later, in the Amtrak police office, Rodgers’ fellow police officer inquired of the defendant as to the ownership of the key. The defendant initially denied ownership of the key, but later, after further questioning, conceded that it was his key. He claimed, however, that only clothing was contained in locker Y861. The police officers thereafter opened that locker with a master key and found a sawed-off shotgun and a loaded .38 caliber revolver contained therein. However, they did not remove these items from the locker, but closed it again and placed a police officer there to guard it. Later that day at central booking; defendant attempted to strike a deal with Officer Rodgers, voluntarily telling him that he had some information about guns. He told Rodgers that he had stolen the key from another guy named “Mac”, who had offered to sell him those guns for $100 each, but while Mac was asleep in another part of the station, he stole the key from him. Defendant told the police officer that the guns were in that locker. Based on these statements and other information the police had in respect to this defendant, a warrant was issued by a Criminal Court Judge for a search of the locker pursuant to which the guns were retrieved. The officers had not revealed to defendant that they already knew the guns were in the locker, nor did they use that information in procuring the search warrant. On appeal, the defendant reasserts the illegality of the search, the impropriety of the intrusion and also asserts that the People failed to prove his guilt beyond a reasonable doubt in respect to the possession counts. He contends that he did not actually possess these weapons and that there was insufficient evidence to establish constructive possession. It is clear from the evidence that his guilt of constructive possession of the weapons was demonstrated beyond a reasonable doubt by the proof. It is uncontroverted that defendant had the key to the locker in which the guns were contained and thus had dominion and control over them. It is also uncontroverted that he knew that the guns were in that locker, as evidenced by his voluntary statements to Police Officer Rodgers. As *807to the claimed illegal seizure of the guns, the hearing court determined that Miranda warnings were appropriately administered and that defendant’s statements in respect to the guns located in the locker were purely voluntary. Thus, although the initial opening of and entry into the locker was illegal, and the hearing court so found, there was no exploitation of that illegality since the police did not remove anything from the locker, nor did they use that information in later obtaining the warrant. The warrant was issued based not on that initial illegal intrusion, but rather upon the information voluntarily furnished by the defendant at a time when he did not know that the police had already opened the locker and were aware that the guns were contained therein. The burden of the dissent seems to be that the initial arrest of Van Luven was illegal as not being based on “probable cause” and thus that “fa]ll the events leading to defendant’s conviction flow from the initial confrontation between Rodgers and defendant in the station concourse.” Even the dissent acknowledges, however, that that encounter was a permissible “stop-and-frisk” under the authority of People v Chestnut (51 NY2d 14). Moreover, the defendant conceded at the suppression hearing that because of his previously having been arrested for breaking into lockers at train stations, a fact which was known to Officer Rodgers, and because he was in the vicinity of the lockers at Penn Station in the early morning hours of June 16, Officer Rodgers had probable cause to approach him. Additionally, it should be remembered that the hearing court was able to observe the witnesses as they testified (an opportunity not accorded an appellate court), and specifically found the testimony of Officer Rodgers to be credible. The issue, however, is whether, even if that encounter and subsequent search and arrest of Van Luven were illegal, that illegality so tainted the later-discovered, illegally possessed guns as to activate the exclusionary rule and not only bar their receipt into evidence but require a dismissal of the indictment. To state the question is to answer the question. A clearer case of attenuation could hardly be made. Here Miranda warnings were appropriately given, and such statements as were then elicited were not only exculpatory but were not in any way coerced. It was not until later that day after they had opened the locker with a master key that the police acquired any information about the guns. However, this fact was not known by or revealed to Van Luven when he made his voluntary admission in an “attempt to make a deal”. Moreover, the warrant was issued by the “impartial Magistrate” on the basis of the inculpatory information voluntarily supplied by the defendant, which furnished more than enough probable cause for the search of the locker. Under these circumstances, the search warrant was based upon probable cause, independent of any illegal search of the locker by Police Officer Rodgers, or any illegal search and seizure of the defendant. Thus the seizure of the weapons was attenuated from such taint as may have initially existed. (Wong Sun v United States, 371 US 471.)